DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the after final amendment filed on 08/06/2021.  As directed by the amendment: claims 1, 2, 15, and 17 have been amended.  Thus, claims 1 – 18, and 20 – 32 are presently pending in this application with claims 18, and 20 – 32 currently withdrawn from consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Verplancken on 08/27/2021.

The application has been amended as follows: 

1. (Currently Amended) An elongate, flexible, medical device, comprising: 
an elongate, flexible portion having a distal end and a proximal end, further comprising: 

a support member extending around the first outer surface of the inner member intermediate the proximal end and the distal end thereof; 
an outer member surrounding over the inner member and the support member and having a second outer surface over the circumference and length thereof and an opposed inner surface, the inner surface terminating at an outer member open end at the distal end thereof; wherein the outer member open end at the distal end is adjacent to the elongate, flexible member and 
a bendable portion having at least one ionic electroactive polymer actuator, the actuator further comprising: 
at least one polymer electrolyte layer secured adjacent to the inner member at the distal end of the elongate, flexible portion and having a polymer electrode layer outer surface forming at least a portion of the outer circumferential surface extending around the distal end of the elongate, flexible portion; 
a plurality of electrodes circumferentially spaced from one another in the circumferential direction around and over the polymer electrode layer outer surface, and at least a portion of each of the plurality of electrodes is in physical contact with the polymer electrode layer outer surface of the at least one polymer electrolyte layer at a different circumferential location thereof; 
a plurality of electrically-conductive wires being deployed between the first outer surface of the inner member and the inner surface of the outer member along a longitudinal direction of the elongate, flexible portion, each being braided with the support member and having a distal end that extends outwardly from the outer member open end of the outer member of the elongate, flexible portion to be electrically connected to one of the electrodes; and 


Election/Restrictions
Claims 1 – 17 are allowable. The restriction requirement between groups and species, as set forth in the Office action mailed on 11/02/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/02/2020 is partially withdrawn. Claims 18, and 20 – 32, directed to a method for preparing a medical device is withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 18, and 20 – 32 directed to an invention non-elected without traverse.  Accordingly, claims 18, and 20 – 32 have been cancelled.

Response to Arguments
Applicant’s arguments, see pages 9 – 13, filed 08/06/2021, with respect to claims 1 – 17 have been fully considered and are persuasive.  The rejection of claims 1 – 17 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Kim (U.S. 2013/0253424), Govari (U.S. 2012/0172714), Couvillon (U.S. 2006/0111618), Chien (U.S. 5,891,114), and Alkhatib (U.S. 7,909,844).
Regarding claim 1, cited prior arts do not teach the inner surface terminating at an outer member open end at the distal end thereof; wherein the outer member open end at the distal end is adjacent to the elongate, flexible member and a bendable portion having at least one ionic electroactive polymer actuator, the actuator further comprising: at least one polymer electrolyte layer secured adjacent to the inner member at the distal end of the elongate, flexible portion and having a polymer electrode layer outer surface forming at least a portion of the outer circumferential surface extending around the distal end of the elongate, flexible portion; a plurality of electrodes circumferentially spaced from one another in the circumferential direction around and over the polymer electrode layer outer surface, and at least a portion of each of the plurality of electrodes is in physical contact with the polymer electrode layer outer surface of the at least one polymer electrolyte layer at a different circumferential location thereof; a plurality of electrically-conductive wires being deployed between the first outer surface of the inner member and the inner surface of the outer member along a longitudinal direction of the elongate, flexible portion, each being braided with the support member and having a distal end that extends outwardly from the outer member open end of the outer member of the elongate, flexible portion to be electrically connected to one of the electrodes.

Further, Applicant’s arguments and remarks filed on 08/06/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                        

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783